DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, the prior art of record does not disclose alone or in combination:
A generator system, comprising: a generator comprising terminals; a generator circuit breaker coupled to the terminals and configured to selectively couple and decouple the generator from a power grid; a plurality of sensors; and a controller configured to receive a plurality of signals from the sensors, wherein the plurality of signals indicate a reverse active power in watts, an active power in watts, or a combination thereof, wherein the controller is configured to operate the generator system, including by: determining whether the active power is less than a reverse active power threshold; determining whether one or more turbine valves of the generator are closed; determining that a breaker failure has occurred based at least in part on the active power being less than the reverse active power threshold wattage and the one or more turbine valves being closed; and transmitting a trip command to the generator circuit breaker and a field circuit breaker in response to determining that the breaker failure has occurred, wherein the field circuit breaker is disposed between the generator circuit breaker and before a load that is powered by the generator.

Regarding claim 13, the prior art of record does not disclose alone or in combination:
A method for operating a generator in a generator system, the method comprising: determining whether an active power in watts associated with the generator is less than a reverse active power threshold wattage associated with the generator; determining whether one or more turbine valves of the generator are closed; determining that a breaker failure has occurred based at least in part on the active power being less than the reverse active power threshold wattage and the one or more turbine valves being closed; Application No. 16/717,438 Amendment, Interview Summary, and Response to Office Action mailed November 2, 2021 Page 6 determining whether the breaker failure continues for a threshold time; and transmitting a trip command to a generator circuit breaker and a field circuit breaker simultaneously in response to determining that the breaker failure has continued for the threshold time.

Regarding claim 19, the prior art of record does not disclose alone or in combination:
A tangible, non-transitory, computer-readable medium storing instructions executable by one or more processors of a generator system, wherein the instructions comprise instructions to cause the one or more processors to: determine whether an active power of the generator system is less than a reverse active power threshold of the generator system; determine whether one or more turbine valves of the generator system are closed; determine whether the active power of the generator system is less than 0 W; determine that a breaker failure has occurred based at least in part on the active power being less than the reverse active power threshold and the one or more turbine valves being closed; in response to the one or more turbine valves being closed and the active power being less than 0 W, determine whether a condition of a reactive power (QG) being less than a reverse reactive power threshold and corresponding to the relationship of the   
    PNG
    media_image1.png
    42
    89
    media_image1.png
    Greyscale
   where C is a coefficient, Vt2 is a terminal voltage for a generator of the generator system, and Xd is a direct axis synchronous reactance; and 
cause transmission of a trip command to a generator circuit breaker and a field circuit breaker in response to the active power being less than the reverse active power threshold, the one or more turbine valves being closed, and  
    PNG
    media_image2.png
    66
    139
    media_image2.png
    Greyscale
, wherein the generator circuit breaker is configured to selectively couple and decouple the generator from a power grid, and wherein the field circuit breaker is disposed between the generator circuit breaker and before a load.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 13, and 19, the prior art of record does not disclose alone or in combination:
determining whether the active power is less than a reverse active power threshold; determining whether one or more turbine valves of the generator are closed; determining that a breaker failure has occurred based at least in part on the active power being less than the reverse active power threshold wattage and the one or more turbine valves being closed; and transmitting a trip command to the generator circuit breaker and a field circuit breaker in response to determining that the breaker failure has occurred, wherein the field circuit breaker is disposed between the generator circuit breaker and before a load that is powered by the generator.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846    

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846